             Case 1:21-cv-10282-FDS Document 6 Filed 06/02/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
JESSICA DUBUISSON,                        )
                                          )
            Plaintiff,                    )                           Civil Action No.
                                          )                           21-10282-FDS
            v.                            )
                                          )
BRIGHAM AND WOMEN’S HOSPITAL,             )
                                          )
            Defendant.                    )
__________________________________________)


                                         ORDER OF DISMISSAL
SAYLOR, C.J.

        1.       Plaintiff Jessica Dubuisson’s Application to Proceed without

Prepaying Fees or Costs, ECF No. 2, is DENIED, as she did not answer questions 5, 7 and 8.

        2.       This action is DISMISSED for lack of subject-matter jurisdiction. 1 “Federal

courts are courts of limited jurisdiction.’” Home Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743,

1746 (2019) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

        Under 28 U.S.C. § 1331, this Court has federal-question jurisdiction over actions “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §1331. Although

Dubuisson purports to be proceeding under § 1331, see Compl. Section II (checked box for

“Federal Jurisdiction”), the Court can discern no federal question presented in this action.



        1
          The Court observes that although Dubuisson purports to remove or “transfer” a state civil action styled
Dubuisson v. Brigham and Women’s Hospital, 2084CV01660 (“the 2020 State Action”), from Suffolk County
Superior Court to federal court, see Civil Cover Sheet, Section V (checked box for “Removed from State Court”),
ECF No. 1-2; Compl. 6-7, she may not do so because only a defendant may remove a civil action to federal court.
See 28 U.S.C. §§ 1441 and 1446. Moreover, a review of the Superior Court docket indicates that that action was
dismissed on November 13, 2020. The Court therefore construes this action as an original action brought in federal
court.
            Case 1:21-cv-10282-FDS Document 6 Filed 06/02/21 Page 2 of 2




       Furthermore, there is no basis for the exercise of diversity jurisdiction under 28 U.S.C. §

1332(a). See Compl. Section II (box for diversity jurisdiction not checked); Civil Cover Sheet,

Section III (identifying parties as citizens of the same state). Diversity jurisdiction is established

where the parties are citizens of different states and the amount in controversy exceeds $75,000.

See 28 U.S.C. §1332(a). Here, both parties are citizens of the Massachusetts.

       Finally, to the extent Dubuisson is seeking to have this Court to review the Massachusetts

Superior Court’s dismissal of her state proceeding, even if subject-matter jurisdiction exists, this

Court may not review that dismissal under the Rooker-Feldman doctrine. 2 “Under the Rooker-

Feldman doctrine, lower federal courts are precluded from exercising appellate jurisdiction over

final state-court judgments.” Tyler v. Supreme Judicial Court of Massachusetts, 914 F.3d 47, 50

(1st Cir. 2019) (citation and quotations omitted). It applies where “the losing party in state court

filed suit in federal court after the state proceedings ended, complaining of an injury caused by

the state-court judgment and seeking review and rejection of that judgment.” Id.

       3.      The clerk is directed to enter a separate order of dismissal without prejudice. The

motion to assign this action to Magistrate Judge Niedermeier (ECF No. 4) is DENIED.

So Ordered.


                                                       /s/ F. Dennis Saylor IV
                                                       F. Dennis Saylor IV
Dated: June 2, 2021                                    Chief Judge, United States District Court




       2
         The Rooker-Feldman doctrine derives from two Supreme Court decisions: Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923) and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                                  2
